DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, it is noted that the claim recites “[a] method of using a sterilization tray” but does not explicitly recite a step for sterilizing.  Thus, it is unclear whether the claim requires “sterilization” as the steps merely recite various manipulating steps of the components of the tray and the placement of an endoscope within the lid of the tray.
In regard to claim 2, the claim is indefinite as it is unclear where the endoscope is located during the step of “sterilizing the endoscope.”  The steps have not been presented as having a definite order so it is unclear where the endoscope is located during the act of sterilization.  It is unclear the endoscope disposed in any component of the tray during the sterilization step and further whether the lid and base components are connected during the step of sterilization.
In regard to claim 15, the term “maintain” renders the claim indefinite as the term can have multiple different interpretations.  Does the insert function to maintain the body of the endoscope in a position, location, orientation, state of cleanliness or in another condition or state?

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Allen et al. (US 6,099,812; hereinafter “Allen”).
In regard to claim 1, Allen discloses a sterilization tray 10 comprising a base component (cover 26) having a first top wall (top surface thereof), a first side wall (wall perpendicular to the top surface), and a first bottom wall (wall defining the sealing surface of the cover 26); a lid component (base 12) having a second top wall (top surface of side walls 14), a second side wall (side walls 14), and a second bottom wall (wall 16 or floor 18), in which a first distance measured from the first top wall to the first bottom wall is less than a second distance measured from the second top wall to the second bottom wall.  See col. 1, line 66 through col. 2, line 47 and Figures 1-2.  Allen discloses that the tray can be used for various types of medical instrumentation, which would necessarily include medical instruments such as an endoscope.  See col. 1, lines 9-35.  It is noted that the steps of operation do not have an explicit order recited and can have any order using the broadest reasonable interpretation of the claim.  Thus, the manner of using the tray would necessarily include disposing an endoscope in the lid component (base 12); covering the lid component (base 12) with the base component (cover 26) at some point during the use of the tray either before or after the step of disposing the endoscope in the lid 
If it is viewed that the teaching of Allen of medical instruments does not include endoscopes, it is viewed that it would have been obvious to one of ordinary skill to have substituted an endoscope for the recited medical instrument as it is well-known that endoscopes require sterilization after use in a medical procedure.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
In regard to claim 2, it is noted that the steps do not have an explicit order recited and can have any order using the broadest reasonable interpretation of the claim.  Therefore, it is viewed that the step of flipping the base component (cover 26) would necessarily occur during opening of the tray wherein a user would remove the base component and flip it such that the top surface of the component would be in contact with a resting surface such that the contents of the tray, such as the endoscope, can be accessed.  It is also viewed that the endoscope would be “disposed in the base component” (cover 26) when the base component is covering the lid component (base 12) as the volume encapsulated by the combined structures would both function to form a space in which the endoscope is disposed.  Further, Allen teaches that the tray can be sterilized with the medical instruments therein.  See col. 1, lines 9-24.
Claim Rejections - 35 USC § 103
Claims 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Moriyama et al. (US 7,993,602; hereinafter “Moriyama”).
In regard to claim 3, Allen is silent in regard to transporting the tray.
Moriyama discloses a sterilizing container for an endoscope wherein the sterilization tray (sterilizing tray 35), which houses an endoscope, is accommodated and sealed within a sterilizing package 51 prior to being steam sterilized.  It is disclosed that the package is formed of a transparent film 51A which is steam impermeable and a filter 51B which is steam permeable.  The filter package functions to keep the tray in a sealed, sterilized state.  See Figure 5 and col. 8, line 50 through col. 9, line 26. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the sterilizing package of Moriyama with the sterilizing tray of Allen for the purpose of maintaining the sterility of the tray after steam sterilization.  Therefore, it is viewed that the tray is necessarily used to transporting the endoscope to and from a procedure room and a reprocessing room as the packaged tray is capable of maintaining the sterility of the endoscope until the time of use.  Further, it is viewed that the endoscope disposed within the tray is simultaneously disposed within the base component and the lid component when the components are connected as the components jointly form the space in which the endoscope is disposed.
In regard to claim 4, Moriyama depicts the endoscope being stored in the tray 35 in a coiled configuration in Figure 3A.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have stored the endoscope of the combined invention in a coiled configuration for the purpose of fitting the endoscope within the tray.
In regard to claim 5, as it is viewed that the endoscope is simultaneously disposed within the base component and the lid component, it is viewed that the step of disposing the endoscope in the lid 
In regard to claim 6, it is viewed that the step of sterilizing the endoscope is necessarily performed at some point before the step of transporting the tray from the reprocessing area to the procedure room as it is necessary that a sterilized endoscope be delivered for use in a medical procedure.
In regard to claim 7, as it is viewed that the endoscope is simultaneously disposed within the base component and the lid component, it is viewed that the step of “removing the endoscope from the lid component before disposing the endoscope in the base component” is met by removing the endoscope from the lid component at some point after sterilization for use in a procedure than then disposing the endoscope back in the tray, which necessarily includes the base component, for a further sterilization procedure.
In regard to claim 8, as it is viewed that the endoscope is simultaneously disposed within the base component and the lid component, it is viewed that the step of covering the base component with the lid (or vice versa as such is functionally equivalent) is performed at some point before the step of sterilizing the endoscope as the tray is assembled during a sterilization process, and at some point after the step of removing the endoscope from the lid component as the endoscope can be removed before the two components are connected together again to reprocess the contamination endoscope.
In regard to claims 9 and 10, Allen discloses wherein the tray includes at least two brackets (latches 28) disposed upon the first bottom wall (wall defining the sealing surface of the cover 26) which 
In regard to claims 11-12, Allen is silent in regard to the claimed relationship of the first distance and the second distance.  However, the Courts have held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP § 2144.04(IV)(A).  Further, the Courts have held that the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  Therefore, it would have been within the ambit of one of ordinary skill in the art to have modified the apparatus of Allen to have the claimed relative dimensions without changing the performance of device or producing any new or unexpected results. 
In regard to claims 13 and 14, Allen discloses wherein the lid component (base 12) includes a first hole (holes 17) in the bottom wall 16 and the base component (cover 24) includes holes 46 in the top wall. Further, the base 12 has holes (slots 42) in the side walls 14.  See Figure 2.  While Allen does not disclose a hole in the sidewall of the cover 24 or the base 12, it would have been within the ambit of one of ordinary skill in the art to have rearranged the placement of the holes to the sidewall of the cover and base without creating any new or unexpected result as the holes would still allow for steam to enter the tray.  The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  
In regard to claims 15-16, Figure 1 of Allen depicts three holders 24 in the tray 10.  Therefore, one of the inserts can be viewed as equivalent to the claimed insert which is capable of maintaining a body of an endoscope within the tray.  The holders 24 include a securing mechanism which comprises In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Malchesky (US 5759490).
In regard to claim 10, Allen is silent in regard to wherein the securing mechanism is an elastomeric band.
Malchesky discloses a sterilization tray 12 to receive items to be microbially decontaminated.  The tray includes clips for holding the items in their original position.  The clips can include elastomeric bands 94 in order to lock the instrument in place.  See Figures 1 and 10 and col. 6, lines 1-5 and 12-20.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the clips having an elastomeric band as disclosed by Malchesky with the holders of Allen for the purpose of holding the endoscope being sterilized in a defined shape such that the shape of the instrument can be precisely set by locking the instrument in place or to accommodate more complex shapes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774